     Case 1:20-cv-02429-LAK-BCM Document 25 Filed 03/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    3/17/2021
CYNN WYNTER,
             Plaintiff,                             20-CV-2429 (LAK) (BCM)
      -against-                                     ORDER
VICTORIA'S SECRET, LLC, et al.,
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

      For the reasons stated on the record during today's status conference, it is hereby

ORDERED that:

      1. Status and Discovery Conference. The next conference will take place on April 15,

         2021 at 11:00 a.m. At that time, the parties shall dial (888) 557-8511 and enter the

         access code 7746387. No later than April 12, 2021, the parties shall submit a joint

         status letter updating the Court on the progress of discovery and identifying any

         discovery disputes as to which a ruling from the Court is sought. (If there are no such

         disputes, the parties may request an adjournment of the April 15 conference.) In

         setting out their discovery disputes, the parties shall comply with the requirements of

         Moses Indiv. Prac. § 2(b), including the requirement to "quote or set forth verbatim

         each discovery request and response in contention in accordance with. Local Civil

         Rules 37.1 and 5.1." This requirement may be satisfied by attaching the relevant

         request(s) and response(s) to the joint letter.

      2. Letter-Motion Option. If either party wishes to seek a discovery ruling by letter-

         motion (rather than through the joint letter), that party must comply with Moses

         Indiv. Prac. §§ 2(b) and 2(e). To ensure that the dispute is fully briefed in accordance
     Case 1:20-cv-02429-LAK-BCM Document 25 Filed 03/17/21 Page 2 of 2




         with § 2(e) in advance of the conference, any such letter-motion must be filed no later

         than April 5, 2021.

      3. Ripe Discovery Disputes Resolved at Conference. It is the Court's practice to resolve

         ripe discovery disputes at the discovery conference, based on the parties' letter-

         briefing and such argument as may be presented during the conference, unless the

         issue requires, or a party requests, more formal briefing.

      4. Discovery Extension. The deadline to complete all fact discovery is hereby

         EXTENDED to June 30, 2021. The remaining pre-trial deadlines, including for

         summary judgment motions and expert discovery, remain as described in ¶¶ 9-11 of

         the Court's Initial Case Management Order (Dkt. No. 18).

Dated: New York, New York
       March 17, 2021
                                           SO ORDERED.



                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge




                                               2
